DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on October 6, 2020.  Claims 1, 2, 4-7, 10-13, 16, 22-25, and 27 are treated on the merits in this action.  Applicant’s election without traverse of Group I, and the species of  alcohols (isopropyl alcohol) as the electron donor and nitrite salt as the gasotransmitter, encompassed by claims 1, 2, 4-7, 10-13, 16, 22-25, and 27, in the reply filed on May 12, 2020 and in the interview on June 11, 2020, is acknowledged.  Election was made without traverse in the reply filed on May 12, 2020.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 10-13, 16, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Willey (US 2015/0210964) in view of Hemmrich (US 2018/0116920).
Regarding claims 1, 2, 4-7, 10-13, 16, 24, 25, and 27, Willey teaches (title; abstract; paras.0007-11, 0013, 0015, 0021, 0048, 0054, 0056-58, 0070, 0075-78; claims 1-6, 11-18, 24-27; Fig. 1 (right half) and accompanying text) consumer product compositions comprising:
(i) a photoactivator such as benzophenone and others in instant claim 2, 

(iii) a benefit active precursor which converts into a benefit active agent via electron transfer, i.e., from the precursor. 
Willey discloses "electron acceptor" is "a compound or moiety which accepts an electron from the photoactivator when the photoactivator is in a photo-excited state and/or one electron reduced state,” and further “[t]his electron transfer process is normally a very rapid and reversible process” (para.0054).  
Willey teaches alcohols including secondary alcohols and isopropanol as benefit agents, specifically suds suppressors or perfumery ingredients (paras.0082-84), polyhydric alcohols as oral care additives (pars.0118-19), and non-photocatalyzable benefit agents (paras.0234, 0248), and otherwise suitable for its composition as solvents (paras.0050, 0184). 
Regarding claims 22-25, Willey’s compositions may comprise oral care actives which are moisture activated (paras.0119-20, 0122) and be in a form recited in claim 24 (paras. 0048, 0117).  Natural and synthetic waxes, oils, and fatty acid esters are suitable benefit agents (paras. 0082, 0243-47).
Willey does not specifically refer to sodium nitrite or electron acceptor as “a gasotransmitter salt which converts into a gasotransmitter via electron transfer”, or refer to a benefit active precursor as “an electron donor which donates an electron to the photoactivator when the photoactivator is in a photo-excited state” as recited in claim 1. 
Hemmrich teaches production of nitric oxide (NO) from a pH-labile NO donor in the presence of at least one antioxidant, including photolytic NO generation via irradiation at 320-
It would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to modify the teachings of Willey and provide sodium nitrite to be converted into nitric oxide or a gasotransmitter and an alcohol benefit active precursor as an electron donor which donates an electron to the photoactivator when it is in a photo-excited state as recited in the instant claim(s).  The skilled person would have been suggested to do so because both Willey and Hemmrich are drawn to photoactivated consumer product compositions, Willey teaches using sodium nitrite as an electron acceptor in such compositions, and Hemmrich teaches that nitric oxide which results from reduction of sodium nitrite has therapeutic and cosmetic benefits.

Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive. Applicant argues that “in an oxygen-containing environment, Willey does not envision, or render obvious the notion, that the ability to produce oxidized intermediates implies that reduced intermediates may also be generated with sufficient lifetime… the claimed composition achieves, …, resistance to the natural tendency for ambient oxidation and the production of reduced intermediates with sufficient lifetime to act as reducing agents in solution”.  (Remarks, 8, October 6, 2020.)
However Willey states “any electron transfer between species comprising the photocatalyzable consumer product composition further requires effective Brownian collision to occur between the reacting species and that effective electron transfer between the photochemically excited state of the photoactivator and any species comprising the 
Applicant next argues that claim 1 requires an electron donor which donates an electron to the photoactivator when the photoactivator is in a photo-excited state, whereas in Willey the electron acceptor, such as sodium nitrite, acts as an electron sink for the oxidation, the ultimate product of its oxidation is not disclosed, and Willey fails to disclose the use of alcohols as electron donors for the generation of its benefit active agent.  (Remarks, 8-9, October 6, 2020.)
However that Willey describes sodium nitrite as an electron acceptor or alcohols as benefit agents, or does not disclose its ultimate product, are immaterial.  A “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).  Willey teaches consumer product compositions comprising a photoactivator such as benzophenone, an electron acceptor such as sodium nitrite which accepts an electron from the photoactivator when the photoactivator is in a photo-excited state and/or reduced state, and a benefit active precursor which converts into a benefit active agent via electron transfer.  Willey teaches alcohols including secondary alcohols and isopropanol as benefit agents.  Since a chemical composition and its properties are inseparable, when present in a composition as Willey teaches, upon irradiation the oxidized photoactivator would be reduced by the alcohol and then quenched by sodium nitrite.  Thus whether each is called something else in Willey does not render it any less relevant.
Applicant further argues that Hemmrich teaches a fundamentally different process from the reductive generation of nitric oxide in claim 1.  (Remarks, 10, October 6, 2020.)
.  

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615